DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2022 has been entered.
Response to Arguments
Applicant's arguments filed May 26, 2022 with the preceding AFCP2.0 submission have been fully considered.  As previously stated, amendments made to the current set of claims, specifically adding “in sequence” to independent Claim 7, thus clarifying the exact order in which each channel and filter material must be arranged in the crossflow filtration unit, have overcome the previous prior art rejection, as previous primary reference Charest et al., (“Charest”, US 2016/0445655), does not disclose this claimed sequence/order, and secondary reference Falkvall et al., (“Falkvall”, US 5,730,712), does not make up for Charest’s deficiency.  Thus, the Examiner has withdrawn the previous prior art rejection and conducted further searching and consideration of the prior art, and further reviewed the claims/application.

Specification
The disclosure is objected to because of the following informalities: the first paragraph of the Specification should also include the WIPO patent publication number and date inserted after the application numbers listed.
Appropriate correction is required.
Claim Objections
Claim 30 is objected to because of the following informalities:  the limitation “the the diafiltration medium” should be rewritten as “the diafiltration medium” for grammatical purposes.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, 12, and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites in the preamble “a method for diafiltration of a feed fluid for obtaining a retentate and a permeate”.  However, it is unclear based on such a preamble how the claimed structural and functional limitations recited in the body of the claim actively carry out “diafiltration” of this “feed fluid” to “obtain” a “retentate and a permeate” because while steps (B)-(E) describe the components therein having the feed fluid and diafiltration medium fed into the crossflow filtration unit and discharging the permeate and the retentate, it is not clear how the crossflow filtration unit must act upon said feed fluid and diafiltration medium to generate/obtain said permeate and retentate.  Examiner suggests claiming/describing how the flat first/second filter material must filter the feed fluid or diafiltration medium to obtain the permeate/retentate generated in the channels listed.
Claim 7 recites the limitation “the unit” on line 16.  It is not clear if this limitation is the same limitation as “a/the crossflow filtration unit” recited elsewhere in Claim 1 and the other dependent claims, or if it is a different “unit”.  Examiner interprets it to be the same.
Claim 7 recites the limitation “the first flat first filter material”.  It is not clear if this limitation is the same as “the flat first filter material” as previously recited elsewhere, or if this is a different limitation, in which event, it lacks antecedent basis.  Examiner interprets it to be the same.
Claim 9 recites the limitation “a plurality of the crossflow filtration units”.  It is not clear if these “crossflow filtration units” are the same type of “crossflow filtration unit” as the originally recited “crossflow filtration unit” or if it is a different group of “crossflow filtration units’.  Examiner suggests rewriting this limitation to reflect something like “wherein the crossflow filtration unit further comprises a plurality of crossflow filtration units” in the event these limitations are considered part of the same group.
Claim 9 recites the limitation “that crossflow filtration unit” on lines 6-7 and 8-9 of the claim.  There is insufficient antecedent basis for these limitations and it is subsequently unclear to which “crossflow filtration unit” these limitations belong within the earlier recited group of “a/the plurality of the crossflow filtration units” recited earlier in the claim, if they are part of this group of “crossflow filtration units”.
Claim 12 recites the limitation “the crossflow diafiltration unit” on lines 2-3. There is insufficient antecedent basis for this limitation in the claim.  Examiner recommends rewriting to state “the crossflow filtration unit” for consistency type purposes.
Claim 12 recites the limitation “an ion composition of a protein solution”.  It is not clear if this limitation would be the same as “a feed fluid” or “a diafiltration medium” since such a limitation should be considered as one of these to interact with the claimed invention as written in Claim 7.  Examiner suggests stating that one of “the feed fluid” or “diafiltration medium” comprises said “ion composition of a protein solution”.

Indication of Allowable Subject Matter
The following is an examiner’s statement of indication of allowable subject matter: after conducting further searching and consideration of prior art in the relevant fields of endeavor, the Examiner has found that the currently claimed invention of independent Claim 7 is allowable over the closest prior art, Charest et al., (“Charest”, US 2016/0445655), due to the added limitation “in sequence” in combination with the limitations “a diafiltration channel, a flat first filter material, a retentate channel, a flat second filter material, a permeate collection channel, a further flat second filter material, a further retentate channel, and a further flat first filter material” in Claim 7.  The Examiner indicates that Claims 7-15, 17-22, 24 & 26-30 would be allowable over the prior art once the above claim objection and 112 issues are addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779